DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 07/10/2010.  Claims 1-9 are amended. Claims 10-11 cancelled. Claims 12-22 newly added. Claims 1-9, and 12-22 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/961,341.
Examiner Note
Claim 9 recites that “one or more processor unit”. The processor has been described on Paragraph 89 of the specification and  clarifies it as the processor is “the cloud computing platform 114 may take a form of hardware such as a processor with embedded software.”. Therefore, claim 9 is statutory under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, and 16-20 and  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2015/0199188 issue to Mantripragada et al (“Mantripragada”)(cited in IDS 07/10/2020) in view of US Patent Application No. 2017/0048198 to Frank et al (“Frank”).
Regarding claim 1, and 9,  Mantripragada  discloses a method of securely deploying artifacts on a cloud computing system  the method comprising [¶6, he present invention provide intelligent software package deployment to any target environment, by allowing proactive and automated verification of software packages prior to actual deployment, thereby facilitating the prevention of any unauthorized, unqualified, and unverified deployments…In cloud-based or virtualized environment…]; and
wherein the request comprises a unique identifier of the artifact [¶45, in one embodiment, software package profile 304 includes a name and version of a component of the software package (i.e., a component name 318 and a component version 320), a build date 322 of the component, a build identifier 324 of the component, and an identifier of an author or manufacturer 326 of the component]; and
 retrieving an artifact signature associated with the artifact from an artifact repository using the unique identifier of the artifact [¶21, A QA seal is a data structure embedded in a software package, which provides a signature or security token, along with other profile data and metadata, used to automatically validate a software package and its contents and to deploy the software package to relevant target environments], and [ ¶28, The process of FIG. 2 starts at step 200.  In step 202, software package deployment management program 104 (see FIG. 1) retrieves a software package and its corresponding QA seal from software package repository 106 (see FIG. 1)], and [¶44, Security token 302 includes a hash signature, digital signature, or another type of encryption mechanism, which is checked to determine whether the software package that includes QA seal 300 has been tampered with or otherwise changed]; and
 re-generating the artifact signature of the artifact using artifact package files [¶44,  Security token 302 includes a hash signature, digital signature, or another type of encryption mechanism, which is checked to determine whether the software package that includes QA seal 300 has been tampered with or otherwise changed.  For example, QA seal 300 is attached to a software package at time T1, where the software package is in a .zip file containing 11 files.  After time T1 but before time T2, the software package is changed so that the .zip file now contains 10 files.  A new security token is derived for the current contents of the .zip file of the software package and the security token 302 is compared to the new security token.  Because the 
	verifying the artifact based on a match of the re-generated artifact signature with the retrieved artifact signature[¶44,  Security token 302 includes a hash signature, digital signature, or another type of encryption mechanism, which is checked to determine whether the software package that includes QA seal 300 has been tampered with or otherwise changed], [¶67, In step 424, software package deployment management program 104 (see FIG. 1) creates a success report or notification that indicates QA seal 300 (see FIG. 3) was successfully generated]; and
 and deploying the artifact in a productive environment  of the cloud computing system  when the artifact is successfully verified [ see FIG.9, ¶136, In outbound verification 910, a software package is planned to be deployed to N environments (i.e., Environment 1, Environment 2, Environment 3, .  . . , Environment N), where N is an integer greater than three.  Prior to deployment of the software package in a deploy phase 916, software package deployment management program 104 (see FIG. 1) verifies the QA seals on the outgoing package 914.  Through the verifying of the QA seals 914, software package deployment management program 104 (see FIG. 1) determines (i.e., in step 210 (see FIG. 2)) that QA Seal 1 indicates the software package is compatible with and is permitted to be deployed to Environment 1, QA Seal 2 indicates the software package is compatible with and is permitted to be deployed to Environment 2, but QA Seal 3 indicates the software package is not compatible with and is not permitted to be deployed to Environment 3, which is indicated by the "X" through the arrow in outbound verification 910].
receiving a request to deploy an artifact on the cloud computing system 
Even though Mantripragada discloses this limitation as: [ ¶3, the present invention provides a method of managing a deployment of a software package.  The method includes a computer retrieving from a first data repository a software package and retrieving a quality assurance (QA) seal associated with the software package in the first data repository], and [¶28,  FIG. 2 is a flowchart of a process of managing software package Deployment…].
Mantripragada does not explicitly disclose, however,  Frank discloses [¶3, One or more processors receive a unit of deployment at a requestor module on a server, where the unit of deployment comprises the application code and a signed passport, and where the passport comprises a firewall rule and a first application hash value].
wherein the artifact deployed in the productive environment is accessible by one or more tenants of the cloud computing system [¶¶35-38,  Characteristics of Cloud computing comprise…the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model with different physical and virtual resources, dynamically assigned and reassigned according to consumer demand], and [¶26, The requests are managed on the server-side; e.g., in a Cloud computing environment by trusted components].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mantripragada with the teaching of Frank in order to a provide cloud computing resources  to multi-tenants by implementing various characteristics such as; on-demand self-service  or resource pooling[ Frank, ¶¶35-38].


Regarding claims 2, and 12, Mantripragada discloses  wherein the verifying of the artifact[¶67, In step 424, software package deployment management program 104 (see FIG. 1) creates a success report or notification that indicates QA seal 300 (see FIG. 3) was successfully generated], and  [¶69,  In step 428, software package deployment management program 104 (see FIG. 1) creates a failure report or notification that indicates QA seal 300 (see FIG. 3) was not successfully generated], and [ see ¶¶2-3, 6, 21, 40, 44-45, 136].
Regarding claims 3, and 14, Mantripragada discloses wherein the re- generating of the artifact signature using the artifact package associated with the artifact comprises: generating a unique hash key by applying a cryptographic algorithm on the artifact package[¶44] Security token 302 includes a hash signature, digital signature, or another type of encryption mechanism, which is checked to determine whether the software package that 
Regarding claims 5, and 17, Mantripragada does not explicitly disclose, however, Frank discloses further comprising: provisioning the deployed artifact to the one or more tenants by assigning the artifact to one or more requesting tenants [¶35,  Characteristics of Cloud computing comprise…the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model with different physical and virtual resources, dynamically assigned and reassigned according to consumer demand], and [¶26, The requests are managed on the server-side; e.g., in a Cloud computing environment by trusted components].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mantripragada with the teaching of Frank in order to a provide cloud computing resources  to multi-tenants by implementing various characteristics such as; on-demand self-service  or resource pooling[ Frank, ¶¶35-38].

Regarding claims 6, and 18, Mantripragada does not explicitly disclose, however, Frank discloses wherein the provisioning of the deployed artifact to the one or more tenants  comprises: creating a set-up route between the deployed artifact and the tenants  to enable the one or more tenants to view, access, and use the artifact and functionality of the artifact via the cloud computing system[ ¶34, a Cloud computing environment implementing Cloud computing services. Such a Cloud computing service belongs to Cloud computing in general, which is a model for enabling convenient, on- demand network access to a shared pool of configurable computing resources (e.g., networks, servers, storage, applications, and services) that can be rapidly provisioned and released with minimal management effort or service provider interaction. This Cloud model promotes availability and comprises characteristics, service models, and deployment models], and [¶35,  Characteristics of Cloud computing comprise: (i) On-demand self-service. A consumer can unilaterally provision computing capabilities, such as server time and network storage, as needed automatically without requiring human interaction with each service provider. (ii) Broad network access. Capabilities are available over the network and accessed through standard mechanisms that promote use by heterogeneous thin or thick client platforms (e.g., mobile phones, laptops, and PDAs). (iii) Resource pooling. The provider's computing resources are pooled to serve multiple consumers using a multi-tenant model with different physical and virtual resources, dynamically assigned and reassigned according to consumer demand].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mantripragada with the teaching of Frank in order to a provide cloud computing resources  to multi-tenants by implementing various characteristics such as; on-demand self-service  or resource pooling[ Frank, ¶¶35-38].

Regarding claims 7, 13, 16, 19, and 21-22, Mantripragada does not explicitly disclose, however, Frank discloses wherein the deploying of the artifact in the productive environment of the cloud computing system comprises: installing the artifact package in the productive environment using at least one application programming interface and database files [ ¶36, (i) Cloud Software as a Service (SaaS). The consumer is enabled to use the provider's applications running on a Cloud infrastructure. The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based e-mail)….].
Regarding claims 8, and 20, Mantripragada discloses wherein the artifact signature retrieved from the artifact repository  is generated during validation of the artifact[¶21, A QA seal is a data structure embedded in a software package, which provides a signature or security token, along with other profile data and metadata, used to automatically validate a software package and its contents and to deploy the software package to relevant target environments], and [ ¶28, The process of FIG. 2 starts at step 200.  In step 202, software package deployment management program 104 (see FIG. 1) retrieves a software package and its corresponding QA seal from software package repository 106 (see FIG. 1)], and [¶44, Security token 302 includes a hash signature, digital signature, or another type of encryption mechanism, which is checked to determine whether the software package that includes QA seal 300 has been tampered with or otherwise changed], and [¶44].

Claims 4, and 15  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2015/0199188 issue to Mantripragada et al (“Mantripragada”)(cited in IDS 07/10/2020) in view of US Patent Application No. 2017/0048198 to Frank et al (“Frank”) and further in view of US Patent Application No. 2004/0181788 to Kester et al (“Kester”)
Regarding claims 4, and 15, Mantripragada and Frank do not explicitly disclose, however, Kester discloses wherein the cryptographic algorithm is a secure hashing algorithm (SHA) [¶33,  The hash for the launched application is determined by transforming the binary associated with the launched application into a unique set of bits.  A hash function, which is a form of encryption known in the art, is employed in determining the hash for the launched application.  In this way, the hash function takes selected binary input from the application and transforms the binary into a fixed-length encrypted output called a hash.  The result is a hash with a fixed-size set of bits that serves as a unique "digital fingerprint" for the launched application.  Two exemplary hash algorithms include MD-5 and Secure Hash Algorithm-1 (SHA-1)], and [Abstract, ¶¶9, 38-39, 74].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mantripragada, and Frank with the teaching of Kester in order to analyze an application request by utilizing the hash/policy table  and a hash generated by the application digest generator 201 can be compared to hashes from the hash/policy table to determine what access privileges or policies should be applied to the request to run the application [ Kester, Abstract, 34, 36, 74].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kundu (US20140096135) ( cited in IDS 07/10/2020)[ METHOD FOR AUTHENTICATED DISTRIBUTION OF VIRTUAL MACHINE IMAGES, ¶¶3-9, 22, 70-92, 125-126].
Berger(US2017/0300309) [ APPLICATION DEPLOYMENT AND MONITORING IN A CLOUD ENVIRONMENT TO SATISFY INTEGRITY AND GEO-FENCING                         CONSTRAINTS].
Dominick(2013/0185706)[ Method, Computer Readable Medium And System For                         Deploying And Merging Release Independent Applications].
Dube(2017/0163518)[ Mobile-based artifact management].
Martinez(US2014/0280961)[SYSTEM AND METHOD FOR A CLOUD COMPUTING ABSTRACTION WITH MULTI-TIER DEPLOYMENT POLICY].
McClory(US2018/0321993)[ SYSTEM AND METHOD FOR MANAGEMENT OF DEPLOYED SERVICES AND APPLICATIONS].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496